



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
EIGHTH INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the Curtiss
Wright Corporation Savings and Investment Plan (the “Plan”) and has caused the
Plan to be amended and restated in its entirety effective as of January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan to revise the definition of Disability.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.



Amendments to the Plan:
Effective January 1, 2018, Section 3.07A is amended to delete the second
sentence thereof and replace it with the following sentences:


Any CW Savings Contributions shall be allocated to the Employer Account of each
eligible Member employed by the Employer on the last day of the Plan Year who
had completed a Year of Eligibility Service during the Plan Year (and, for the
Plan Year beginning on January 1, 2015, each eligible Member described in
Section 6.02(a)(vii) and (viii)) and such allocation shall be based on the ratio
that each such Member’s Compensation bears to the total Compensation of all such
Members for the Plan Year. Notwithstanding the foregoing sentence, an eligible
Member who incurs a termination of employment on account of death, Disability or
retirement on or after attainment of age 55 and completion of at least 3 Years
of Vesting Service prior to the end of any such Plan Year shall be entitled to
an allocation of CW Savings Contributions and such allocation shall be based on
the ratio that each such Member’s Compensation earned prior to his termination
of employment bears to the total Compensation of all Members entitled to an
allocation of CW Savings Contributions for the Plan Year.


Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.


IN WITNESS WHEREOF, this amendment has been executed on this day of , 2018.





--------------------------------------------------------------------------------







 
Curtiss-Wright Corporation
 
Administrative Committee
 
 
By:
 
 
Paul J. Ferdenzi






